Citation Nr: 0111738	
Decision Date: 04/23/01    Archive Date: 05/01/01	

DOCKET NO.  00-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in St. Petersburg, 
Florida, that denied waiver of recovery of an overpayment in 
the calculated amount of $1,176 because it would not be 
against equity and good conscience to recover the 
overpayment.


FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment, with no fault being shown on the 
part of the VA in creating the overpayment, the veteran did 
not change his position to his detriment in reliance on VA 
disability pension, failure to make restitution would result 
in unfair gain to the veteran and recovery of the overpayment 
would not result in undue hardship or defeat the purpose of 
the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 
Sections 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. 
§§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which waiver of recovery of any overpayment 
is based.  The statement of the case advised the veteran and 
his representative of the basis for denying waiver of 
recovery and the evidence that was considered in arriving at 
that determination.  The veteran has been afforded the 
opportunity to submit information relating to his financial 
status and he has done so.  The veteran and his 
representative have both submitted argument.  On the basis of 
the record, the Board concludes that the requirements of the 
VCAA have been met.

The record reflects that the veteran was originally awarded 
improved disability pension effective January 1, 1987.  This 
award was subsequently terminated effective January 1, 1993, 
because of excessive income.  During this time, the veteran 
was advised by multiple letters, with enclosures, that the 
rate of his VA pension was directly related to his family 
income and must be reduced whenever he received income from a 
source other than that shown on the letters provided to the 
veteran.  An August 18, 1992, letter to the veteran advises 
him concerning information relating to additional income 
received during this period that had not been reported.  It 
advises him that the VA was required to count all amounts he 
received from farming, including the sale of crop and the 
U.S. Department of Agriculture payments, as income.  As 
noted, his pension was terminated effective January 1, 1993.

In January 1994 the veteran submitted an Eligibility 
Verification Report for the purpose of again claiming 
entitlement to VA improved disability pension.  By official 
letter, dated in February 1994, the veteran was advised that 
his claim for improved disability pension had been approved, 
effective January 1, 1993.  This letter informed him of the 
method by which his annual countable income was determined, 
including the specific income and expenses, of he and his 
spouse, that were considered in arriving at his annual 
countable income for purposes of determining his improved 
disability pension rate.  The letter, with enclosures, 
advised him of the need to promptly report any changes in his 
circumstances regarding the status or number of dependents, 
medical expenses, or income.  By official letters dated in 
April 1996, August 1996, January 1997, and January 1998 the 
veteran was again informed of the specific income and 
expenses that were considered in arriving at his VA improved 
disability pension rate and of the need to promptly advise VA 
of any changes in income to avoid an overpayment.

On an Eligibility Verification Report, submitted by the 
veteran in January 1999, he estimated that he and his spouse, 
during calendar year 1999, would each receive interest income 
in the amount of $123.50, that he would receive $600 from the 
Waterworks board, and that he would receive Social Security 
in the monthly amount of $590.50 and his spouse would receive 
Social Security benefits in the monthly amount of $340.50.  
In January 2000 the veteran submitted an Eligibility 
Verification Report indicating that, during calendar year 
1999, he and his spouse each received interest in the amount 
of $547.50.  He received $580 from the Waterworks board, and 
his spouse received $2,624 from the United States Department 
of Agriculture.

After consideration of unreimbursed medical expenses that 
could be considered, it was the increased income for 1999, 
first reported in January 2000, that resulted in a 
retroactive reduction in the veteran's disability pension 
award with termination on January 1, 2000.  The veteran was 
notified of this by official letter dated January 14, 2000.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that the veteran has been notified on 
multiple occasions that he must promptly inform VA of changes 
in his income and that he was specifically notified on a 
prior occasion that payments received from the U.S. 
Department of Agriculture would be considered as income.  The 
record indicates that when the veteran estimated his 
projected income for 1999, as submitted on the Eligibility 
Verification Report in January 1999, he underestimated 
interest and dividends, slightly overestimated a payment from 
the Waterworks board, and failed to indicate any anticipated 
income from the U.S. Department of Agriculture.  He did not 
report the increased interest or the payment from the 
Department of Agriculture until January 2000.  In order for 
the veteran to have been guilty of fraud, misrepresentation, 
or bad faith, the evidence must reflect a certain intent on 
his part to accomplish the objective of continued receipt of 
pension by intentionally providing inaccurate or false 
information to the VA.  While the veteran's initial estimate 
regarding 1999 income was not entirely accurate and he was 
late in notifying the VA of the additional income during 
1999, he did undertake the affirmative act of notifying the 
VA by filing the Eligibility Verification Report in January 
2000.  Therefore, the finding that the veteran has not made a 
misrepresentation, committed fraud, or had bad faith is 
correct.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase (equity and good conscience) means arriving at a fair 
decision between the obligor and Government.  In making this 
determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The evidence reflects that when the veteran was initially 
awarded improved disability pension he was informed by 
official letter, with enclosures, that he must immediately 
report any changes in family income and that he was so 
informed on multiple occasions thereafter.  The evidence also 
reflects that he was specifically informed that payments from 
the U.S. Department of Agriculture would be considered as 
income.  Further, the record shows that the veteran, in his 
January 1999 Eligibility Verification Report, underestimated 
his interest income and failed to estimate any payment from 
the U.S. Department of Agriculture.  During 1999 he did not 
promptly notify VA of increases in the interest income or 
promptly notify VA of the receipt of the payment from the 
U.S. Department of Agriculture.  When he did notify VA, in 
January 2000, VA promptly undertook to amend his award.  
Therefore, the record reflects that the veteran was at fault 
in creation of the overpayment because it was his failure to 
promptly notify VA of the receipt of additional income during 
1999 that resulted in creation of the overpayment in the 
calculated amount of $1,176.  There is no indication that 
there was fault on the part of VA in creation of the 
overpayment, because when VA received the updated financial 
information relating to the veteran's income during 1999, it 
promptly undertook to amend his award.  Accordingly, the sole 
fault in the creation of the overpayment in the calculated 
amount of $1,176 lies with the veteran.

Although the veteran has contended that recovery of the 
overpayment would cause him financial hardship, the evidence 
of record reflects that his monthly net income less expenses 
totals $1,302.50.  His monthly expenses, consisting of $400 
for food, $150 for utilities and heat, $30 for car insurance, 
$258 for health insurance, $50 for house insurance, and $200 
for other expenses, totals $1,088.  Therefore, his net 
monthly cash flow is in excess of $200.  He also reports 
$21,100 cash in the bank with no debts.  Therefore, recovery 
could be made from the veteran's positive cash flow or his 
assets that are in excess of money spent on the basic 
necessities of life without depriving him of the ability to 
meet his ongoing expenses.

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA pension.  When the 
veteran filed his original claim in December 1986, he 
reported that he had no income and no assets.  In January 
1994, his assets consisted of approximately $8,800 and he had 
interest and Social Security income.  The record now 
indicates that the veteran's interest-bearing accounts are 
now in excess of $20,000.  Therefore, the veteran's position, 
during his receipt of VA pension has not changed to his 
detriment, but rather to his benefit.  Failure to make 
restitution would result in unfair gain to the veteran as he 
was in receipt of other income during 1999.  On the basis of 
the above analysis and after considering all of the various 
factors, a preponderance of the evidence demonstrates that 
recovery of the debt in question would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.




ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

